MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be                             Nov 29 2018, 6:21 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michelle Laux                                            Curtis T. Hill, Jr.
St. Joseph County Public Defender’s                      Attorney General of Indiana
Office
South Bend, Indiana                                      J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

C.B.,                                                    November 29, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-1469
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable James N. Fox,
Appellee-Petitioner.                                     Judge
                                                         The Honorable James C. Stewart-
                                                         Brown, Magistrate
                                                         Trial Court Cause No.
                                                         71J01-1801-JD-9



Shepard, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018          Page 1 of 6
[1]   Upon C.B.’s admission to vandalizing a local business, the juvenile court

      ordered him to pay restitution in the amount of $250. Concluding that the

      evidence as to the amount of loss is sufficient and that the court properly

      ordered him to pay restitution, we affirm.


                                   Facts and Procedural History
[2]   A petition of delinquency was filed alleging that C.B. had committed the
                                                                                                   1
      offense of criminal mischief, a Class B misdemeanor if committed by an adult.

      Specifically, the petition alleged that in May 2017, C.B. had damaged the

      property of a business known as HGR Group. At his initial hearing, C.B.

      admitted to the allegation, and the court found him delinquent.


[3]   At the dispositional hearing, the court reserved the issue of restitution for a

      subsequent hearing. In May 2018, a restitution hearing was held, at the

      conclusion of which the court ordered C.B. responsible for restitution in the

      amount of $250. C.B. now appeals.


                                                    Issues
[4]   C.B. presents two issues for our review, which we restate as:


                 I. Whether there was sufficient evidence of the amount of HGR
                 Group’s loss; and




      1
          Ind. Code § 35-43-1-2 (2016).


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018   Page 2 of 6
              II. Whether the juvenile court erred by ordering him to pay
              restitution.


                                   Discussion and Decision
                                 I. Sufficiency of the Evidence
[5]   The juvenile court may order a child to pay restitution if the victim provides

      reasonable evidence of its loss. See Ind. Code § 31-37-19-5 (b)(4) (2012). As we

      have previously noted, Indiana Code section 35-50-5-3 (2014), the adult

      restitution statute, requires that a restitution order for property damage be based

      on actual loss incurred. A.H. v. State, 10 N.E.3d 37 (Ind. Ct. App. 2014) (citing

      Ind. Code § 35-50-5-3 and stating that adult statute is instructive when juvenile

      statute is silent), trans. denied. Evidence supporting an order of restitution is

      sufficient if it provides a reasonable basis for estimating the loss and does not

      compel the trier of fact to speculate or guess. Id.


[6]   When C.B. admitted to the allegations, he testified that on May 23, 2017, he

      put lotion on some tires and equipment and that he removed a box of screws or

      nails from the property of HGR Group. At the restitution hearing, C.B. argued

      that his restitution amount should be capped at $750 for any damages that

      occurred only on May 23 because the State specified in his delinquency petition

      that the damage was less than $750 and May 23 is the only date on which he

      was alleged to have caused any damage. In addition, that is the maximum

      amount and the date to which he admitted.




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018   Page 3 of 6
[7]   HGR Group claimed total losses of $17,203.84. The State reduced this figure to

      $13,903.86 because HGR had included a claim for lost wages for the time its

      employees spent cleaning up after the vandalism, which the State said it could

      not order the juveniles to pay. The $13,903.86 was then divided between the

      six boys involved, arriving at an amount of $2,317.31 per boy. When asked

      about insurance coverage, the HGR Group representative testified that there

      were numerous incidents and that the insurance company considered each

      incident individually with a separate deductible of $1,000.


[8]   In ordering restitution for each of the six juveniles, the court limited the amount

      to HGR Group’s $1,000 insurance deductible as a maximum and then assigned

      an amount to each boy according to what they were charged with and to what

      they admitted. For C.B., the court ordered restitution in the amount of $250,

      well below the $750 with which he was charged. We find the evidence here

      provided a reasonable basis for the court to estimate the loss due to C.B.’s

      involvement. Thus, the court’s order of restitution was supported by sufficient

      evidence.


                                  II. Juvenile’s Ability to Pay
[9]   C.B. contends the juvenile court erred by ordering him to pay restitution

      because he did not have the ability to pay. The purpose behind a restitution

      order is twofold: (1) to impress upon the juvenile the magnitude of the loss he

      has caused, and (2) to defray costs to the victim caused by the delinquent act.

      M.M. v. State, 31 N.E.3d 516 (Ind. Ct. App. 2015). An order of restitution is a

      matter within the juvenile court’s discretion, and we reverse only upon a
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018   Page 4 of 6
       showing of abuse of that discretion. A.H., 10 N.E.3d 37. An abuse of

       discretion occurs when the court’s determination is clearly against the logic and

       effect of the facts and circumstances before the court or the reasonable,

       probable, and actual deductions to be drawn therefrom. Id.


[10]   Equal protection and fundamental fairness concerns require that our juvenile

       courts inquire into the juvenile’s ability to pay before ordering restitution as a

       condition of probation. J.H. v. State, 950 N.E.2d 731 (Ind. Ct. App. 2011). This

       inquiry is intended to prevent indigent juveniles from being imprisoned because

       of their inability to pay. Id.


[11]   It is clear from the record that the court inquired into C.B.’s ability to pay. At

       the disposition hearing, the court told C.B. that it did not “have to order the full

       amount of restitution” and that it would “need to see what [C.B. was] able to

       do.” Tr. Vol. 2, p. 22. At the time of the restitution hearing in May 2018, C.B.

       was only fourteen and was unable to obtain a work permit. In response to the

       court’s question of what C.B. does to earn money, C.B. responded that the

       previous summer he had worked with his uncle and had cut grass, earning

       somewhere between $100-$200. The court concluded: “It sounds like you are

       able to do some work. I’m going to order that you pay restitution in the

       amount of $250.00 by the end of December, [sic] 2018, okay?” Id. at 48. The

       court also informed C.B. that if he is “working diligently and just can’t get it, I

       will extend that deadline for you, okay?” Id. This flexible deadline was

       reflected in the court’s restitution order as well. See Appellant’s App. Vol. 2, p.

       16 (“If the Juvenile is unsuccessful in paying the restitution in full by the

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018   Page 5 of 6
       deadline but is making an attempt to pay, the Court reserves the right to extend

       the deadline.”). Given the amount of restitution ordered, the income C.B. has

       proven capable of earning during the summer, the possibility of higher earnings

       once he turns fifteen and is able to obtain a work permit, and the flexible

       timeline for payment, the juvenile court did not abuse its discretion in ordering

       C.B. to pay $250 in restitution.


                                                Conclusion
[12]   We conclude that there was sufficient evidence to support the court’s order of

       restitution and that the court properly exercised its discretion in ordering C.B.

       to pay $250 in restitution.


[13]   Affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1469 | November 29, 2018   Page 6 of 6